MEMORANDUM**
Antonia Garcia-Demesa, a native and citizen of Mexico, appeals the district court’s denial of her 28 U.S.C. § 2241 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, we review de novo, see Singh v. Ashcroft, 351 F.3d 435, 438 (9th Cir.2003), and we affirm.
Garcia-Demesa contends that the Board of Immigration Appeals (BIA) used an incorrect hardship standard in dismissing her appeal from an immigration judge’s denial of her application for cancellation of removal under 8 U.S.C. § 1229c(b). The record demonstrates otherwise.
The record reflects that the BIA determined that Garcia-Demesa’s claim failed under both the “exceptional and extremely unusual hardship” and the “extreme hardship” standards.
Furthermore, as in this case, we defer to the BIA’s interpretation of the hardship standard so long as it is within the broad range authorized by the statutory language. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1005 (9th Cir.2003).
Therefore, the district court did not err in denying Garcia-Demesa’s section 2241 habeas petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.